       Case 1:20-cv-00065-GSK Document 40             Filed 04/27/21   Page 1 of 19
                                                              NON-CONFIDENTIAL VERSION



         IN THE UNITED STATES COURT OF INTERNATIONAL TRADE



 HABAS SINAI VE TIBBI GAZLAR ISTIHSAL
 ENDUSTRISI A.S.,
                                                          Before: Hon. Gary S. Katzmann,
                              Plaintiff,                          Judge

                        V.                                Court No. 20-00065

 UNITED STATES,

                              Defendant,                  NON-CONFIDENTIAL VERSION

                        and                               Business Proprietary Information
                                                          Removed from Pages          2 and   6;
 REBAR TRADE ACTION COALITION,
                                                          Attachments 1and 2
                              Defendant-Intervenor.




 DEFENDANT-INTERVENOR REBAR TRADE ACTION COALITION'S RESPONSES
                         TO QUESTIONS FOR ORAL ARGUMENT




                                                 John R. Shane, Esq.
                                                 Maureen E. Thorson, Esq.


                                                 W ILEY REIN LLP
                                                 1776 K Street, NW
                                                 Washington, DC 20006
                                                 (202) 719-7000


                                                 Counsel to the Rebar Trade Action
                                                 Coalition


Dated: April 27, 2021
       Case 1:20-cv-00065-GSK Document 40   Filed 04/27/21   Page 2 of 19
                                                    NON-CONFIDENTIAL VERSION



                           TABLE OF CONTENTS


                                                                            Pages

I.     INTRODUCTION                                                             1

II.    RESPONSES TO QUESTIONS POSED TO RTAC AND THE UNITED
       STATES                                                                   1

III.   CONCLUSION                                                              14
        Case 1:20-cv-00065-GSK Document 40               Filed 04/27/21   Page 3 of 19
                                                                  NON-CONFIDENTIAL VERSION




                                 TABLE OF AUTHORITIES

                                                                                         Page(s)

Cases

Consol. Edison Co. v. NLRB,
   305 U.S. 197 (1938)                                                                         4

Novosteel SA v. United States,
   284 F.3d 1261 (Fed. Cir. 2002)                                                             10

OIR Wheel Eng 'g v. United States,
   37 CIT 409, 901 F. Supp. 2d 1375 (2013)                                                     9

Rebar Trade Action Coal. v. United States,
   398 F. Supp. 3d 1374 (Ct. Intl Trade 2019)                                       3, 4, 8, 13

SmithKline Beecham Coip. v. Apotex Col p.,
   439 F.3d 1312 (Fed. Cir. 2006)                                                             10

Habas Sinai ve Tibbi Gazlar Istihsal Endustrisi A.S. v. United States,
   413 F. Supp. 3d. 1347 (Ct. Int'l Trade 2019)                                          3, 8, 13

Habas Sinai ve Tibbi Gazlar Istihsal Endustrisi A.S. v. United States,
   459 F. Supp. 3d 1341 (Ct. Int'l Trade 2020)                                           4, 8, 13

Icdas Celik Enedi Tersane ve Ulasim Sanayi A.S. v. United States,
   277 F. Supp. 3d 1346 (Ct. Intl Trade 2017)                                              8, 13

Icdas Celik Enedi Tersane ve Ulasim Sanayi A.S. v. United States,
   Consol. Ct. No. 19-00149, slip op. 2021-20 (Ct. Intl Trade Feb. 19, 2021)               4, 13

Regulations

19 C.F.R. §351.511(a)(2)(ii)                                                                    8

19 C.F.R. §351.511(a)(2)(iii)                                                                   8

Administrative Materials

Steel Concrete Reirforcing Bar from the &public cf Turkey, 84 Fed. Reg. 48,583
   (Dep't Commerce Sept. 16, 2019)                                                   2, 3, 6, 7

Steel Concrete Reirforcing Bar from the &public cf Turkey, 82 Fed. Reg. 23,188
   (Dep't Commerce May 22, 2017)                                                               7




                                                  11
      Case 1:20-cv-00065-GSK Document 40        Filed 04/27/21      Page 4 of 19
                                                            NON-CONFIDENTIAL VERSION



Steel Concrete Reirforcing Bar from   Turkey,   85   Fed.    Reg.   16,056
    (Dep't Commerce Mar. 20, 2020)                                                 passim




                                      111
           Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21     Page 5 of 19
                                                                       NON-CONFIDENTIAL VERSION



I.         INTRODUCTION

           Defendant-Intervenor Rebar Trade Action Coalition ("RTAC") respectfully submits the

following responses to the Court's questions issued April 15, 2021. Specifically, RTAC responds

to the questions that the Court posed equally to RTAC and to Defendant the United States.

II.        RESPONSES TO QUESTIONS POSED TO RTAC AND THE UNITED STATES

Below, RTAC reproduces and responds to each of the questions posed by the Court.

      1.   How do you respond to Habaq 's argument that its statistical analysis cf Russian export
           pricing, and conclusion that Russian export prices are in fact market-driven, meaningfully
           distinguishes this review from Steel Concrete Reirforcing Bar From the Republic cf
           Turkey: Final Results cf CVD Administrative Review; 2016, 84 Fed. Reg. 36,051 (Dep't
           Commerce July 26, 201.9? See Reply Br. cf Pl. at 17-18, Dec. 26, 2020, ECF No. 29
           ("Pl. 's Reply Br. '); see also Pl. 's Rule 56.2 Mot. for J. on the Agency R. at 31-32, Aug.
           21, 2020, ECF No. 23 ("Pl. 's Br. ').

           Habas's statistical analysis amounts to adistinction without adifference. Habas's statistical

analysis is flawed in two important respects, and thus provides no indication that Russian pricing

to the European Union ("EU") or other export markets is market-based. First, Habas's statistical

analysis is flawed because it involves acomparison of natural gas prices that are expressed solely

on akilogram basis, without reference to the energy content or volume of the underlying gas.

Second, Habas's analysis is flawed because the pricing data that underlies it appears to reflect

products other than natural gas in its gaseous, pipeline-transported form.

           Habas purports to chart the average per-kilogram price at which Russian natural gas entered

the EU against the average, per kilogram prices at which the EU imported gas from other large

suppliers. Pl.'s Br. at 9-12. Habas argues that the Russian average price falls within the range of

prices from other suppliers, and thus is necessarily market-based. Id. at 9-12, 32.

           But Habas ignores the fact that it is impossible to properly compare natural gas prices that

are presented only on akilogram basis. As the Department of Commerce ("Commerce") explained,




                                                     1
        Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21     Page 6 of 19
                             Business Proprietary Information      NON-CONFIDENTIAL VERSION
                                     Has Been Deleted

natural gas is typically sold on an energy unit basis, not aweight basis, as one kilogram of natural


gas does not uniformly equate to acertain energy unit (or even volume) of natural gas. Issues and


Decision Memorandum accompanying Steel Concrete Reirforcing Bar from Turkey, 85 Fed. Reg.


16,056 (Dep't Commerce Mar. 20, 2020) (final results of countervailing duty admin. rev.; 2017)


("Final IDM") at 19, 23-25, P.R. 143; Issues and Decision Memorandum accompanying Steel

Concrete Reirforcing Bar from the Republic cf Turkey, 84 Fed. Reg. 48,583 (Dep't Commerce


Sept. 16, 2019) (prelim. results of countervailing duty admin. rev.; 2017) ("Preliminary IDM") at


13, P.R. 106.


       In fact, the relationship between weight and energy unit or volume varies with factors such

as density and temperature. Final IDM at 23-25; Preliminary IDM at 13. Reflecting this, [




                         ]. Final IDM at 24; Preliminary IDM at 13; see also Letter from Law


Offices of David L. Simon, PLLC to Sec'y of Commerce, re: Steel Concrete Reirforcing Bar from

Turkey; Habas natural gas benchmark submission (Aug.              7, 2019) ("Habas Benchmark


Submission") at Exhibit 1, C.R. 75-77, P.R. 76-78. The record contained evidence of even broader


conversion ranges applicable across global trade in natural gas. Final IDM at 24; Preliminary IDM

at 13. Because akilogram of gas from one supplier may have afar different energy content, and


thus value, than akilogram of gas from another supplier, a comparison of weight-based prices


cannot provide reliable evidence of whether Russian natural gas is priced in accordance with


market principles. Preliminary IDM at 13; Final IDM at 26 (noting the "unique" issues presented

by natural gas, for which there is no uniform conversion to akilogram basis).


       Beyond this, the data that Habas used for its analysis appears to reflect products other than


natural gas in its gaseous, pipeline-transported form. For example, it reflects imports into the EU




                                                 2
        Case 1:20-cv-00065-GSK Document 40                  Filed 04/27/21      Page 7 of 19
                                                                      NON-CONFIDENTIAL VERSION



from countries such as the United States, Canada, and New Zealand. Pl.'s Br. at 9. These are not

countries that have natural gas pipeline connections with Europe. Habas Benchmark Submission

at Exhibit 2, p. 8. It therefore appears that the dataset as awhole reflects not only imports of natural

gas in its pipeline-transported form but other products, such as compressed natural gas ("CNG").

Notably, Commerce has previously refused to utilize pricing data that includes, or potentially

includes, CNG as abenchmark for the price at which Turkish steel producers purchase natural gas

from the Turkish Government. See, e.g., Habas Sinai ve Tibbi Gazlar Istihsal Endustrisi A.S. v.

United States, 413 F. Supp. 3d. 1347, 1357 (Ct. Intl Trade 2019) ("Habas P'); Rebar Trade Action

Coal. v. United States, 398 F. Supp. 3d 1374, 1377, 1382 (Ct. Intl Trade 2019).

        Because Habas's statistical analysis is (1) based on an unreliable unit of measure and

(2) based on adataset that appears to be inclusive of pricing data for aproduct that is not relevant

to the benchmarking exercise, that analysis does not meaningfully distinguish this case from prior

cases in which Commerce confronted the question of how to benchmark Turkish steel producers'

purchases of government-supplied natural gas. Rather, just as in those prior cases, Commerce

reasonably and with the support of substantial record evidence determined not to rely on Russian

pricing for natural gas exported to the EU.

   2.   In determining whether there is political pricing cfRussia 's natural gas exports to the EU,
        should the focus be on the destination region or Russia's exports as awhole?

        In this case, the Russian pricing available for potential use as a benchmark relates to

Russian gas imported into the EU. Thus, any distortions in Russian pricing to the EU take on a

particular importance? But with that said, the focus should be on whether substantial record




1      With respect to the Court's reference to the "destination region," it is not clear to RTAC
whether the Court considers Turkey or Europe to be the destination region. Russian pricing to
Turkey, however, is not on the record, and thus is not available for consideration as apotential
benchmark price. But even if Russian natural gas pricing to Turkish consumers were on the record,


                                                   3
        Case 1:20-cv-00065-GSK Document 40                   Filed 04/27/21      Page 8 of 19
                                                                       NON-CONFIDENTIAL VERSION



evidence — "such relevant evidence as areasonable mind might accept as adequate to support a

conclusion" — supports Commerce's conclusion that the Russian pricing data on the record does

not furnish amarket price for purposes of atier-two or tier-three benchmark. See Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938).

        The record here contains such evidence, which indicates both that Russian export natural

gas pricing is distorted as ageneral matter, and that its pricing to the EU specifically is subject to

and affected by this distortion. For example, the record contains aEuropean Parliament report that

indicates that Russia uses its energy wealth to "exert political pressure on end-consumers"

generally, uses "restrictive contractual obligations" to "keep the European market fragmented,"

and prices the natural gas that it sells to EU countries so as to "invite {} political bargaining." Letter

from Wiley Rein LLP to Sec'y of Commerce, re: Steel Concrete Reirforcing Bar from Turkey:

RIAC's Rebuttal Benchmark Submission (Aug.                19, 2019) ("RTAC Rebuttal Benchmark

Submission") at Exhibit 3, pp. 4-5, P.R. 89-92.

       Nor, as this Court has previously noted, is this the only proceeding in which Commerce

has found that Russian natural gas pricing is distorted, and thus unsuitable for benchmarking

purposes. Rather, "Commerce has consistently found that Russian natural gas export prices to the

EU {are} distorted and unsuitable as abenchmark." Icdas Celik Enedi Tersane ve Ulasim Sanayi

A.S. v. United States, Consol. Ct. No. 19-00149, slip op. 2021-20 at 33 (Ct. Intl Trade Feb. 19,

2021) ("Icdas 1I") (citing, as an example, Countervailing Duty Investigation cf Certain Cold-

Rolled Steel Flat Products from the Russian Federation, 81 Fed. Reg. 49,935 (Dep't Commerce

July 29, 2016) (final affirm. countervailing duty deter. and final negative critical circumstances




it could not be used as abenchmark price here. This is because all prices in Turkey are distorted
by the Turkish Government's own dominant position in the Turkish gas market. Preliminary IDM
at 9-10.



                                                    4
        Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21     Page 9 of 19
                                                                   NON-CONFIDENTIAL VERSION



deter.)). Moreover, "the court has repeatedly sustained such findings." id. The Court has done so

in Icdas 1I and in Habas Sinai ve Tibbi Gazlar Istihsal Endustrisi A.S. v. United States,

459 F. Supp. 3d 1341 (Ct. Intl Trade 2020) ("Habas 1r), as well as in Rebar Trade Action

Coalition, 398 F. Supp. 3d at 1378. Thus, both the specific evidence on the record of this review

and Commerce's consistent prior, affirmed findings support Commerce's determination here.

       a.   How do you respond to Habaq 's argument that the pricing cfRussian exports to near-
            abroad countries has no bearing on the pricing cfRussian exports to the EU? Pl. 's Br.
            at 30.

       The substance of Habas's argument is that, while the record may indicate that Russian

export pricing for natural gas is distorted as to "near-abroad" markets such as Ukraine, the record

lacks substantial evidence to indicate that Russia's export prices outside of the "near-abroad" are

anything but market-based. Pl.'s Br. at 30. This, however, is not the case. Indeed, one of the

documents on which Habas relies as evidence of Russian pricing distortion in the "near-abroad"

is aEuropean Parliament report that indicates that Russia uses its energy wealth to "exert political

pressure on end-consumers" generally, and is willing to "abuse its dominant market position in

support of foreign policy goals" not only "in its immediate neighborhood but also further afield."

RTAC Rebuttal Benchmark Submission at Exhibit 3, p. 4; see also Pl.'s Br. at 30 n.12.

       For example, Russia uses "restrictive contractual obligations" to "keep the European

market fragmented," and prices the natural gas that it sells to EU countries so as to "invite {}

political bargaining." RTAC Rebuttal Benchmark Submission at Exhibit 3, p. 5. The report

similarly notes that Russia "is the EU's most important external source of natural gas," and

specifically outlines steps necessary for the EU to adequately resist Russian "energy coercion." Id.

at Exhibit 3, pp. 4-5. Consider also that all natural gas exported from Russia is state-owned; only

the country's state-owned natural gas company, Gazprom, has aright to export natural gas. This




                                                 5
        Case 1:20-cv-00065-GSK Document 40               Filed 04/27/21      Page 10 of 19
                            Business Proprietary Information        NON-CONFIDENTIAL VERSION
                                    Has Been Deleted

means that both the supply and pricing of Russian natural gas to Europe (and elsewhere) is subject

to Russian state control. Id. at Exhibit 6, pp. 3& 13. Accordingly, the record evidence supports

Commerce's conclusion that Russia leverages its natural gas exports "as ageopolitical tool ...in

Europe," and not solely in "near-abroad" markets. Id. at Exhibit 4; see also Final IDM at 23.

   3.   Why did Commerce conclude it was pilferable to rely on benchmark data employing an
        energy/volume unit rather than to convert Habaq 's natural gas purchase data into
        kilograms, where the conversion rates are provided by the stipplier's and pipeline carrier 's
        invoices and the conversion methodology is therefore known?

        As an initial matter, [

                                                           ]. Final IDM at 24; Preliminary IDM at

13; see also Habas Benchmark Submission at Exhibit 1. But even if Commerce had areliable [

        ]method for converting Habas's natural gas purchases to akilogram basis, Commerce

would still have no way of knowing what method was used to convert the benchmark prices (to

which Habas' sprices are being compared) to akilogram basis. Nor would Commerce know the

underlying energy content or volume of the gas associated with those benchmark prices, for

purposes of ensuring that the benchmark prices were for aproduct appropriately comparable to the

gas that Habas purchased.

        As Commerce explained, natural gas varies in its energy-content to weight ratio, such that

one kilogram of gas from one supplier may be quite different, in terms of energy content, and thus

value, from one kilogram of gas provided by another supplier. Final IDM at 19, 23-26; Preliminary

IDM at 13. As aresult, in the absence of information on the energy-content of the gas reflected in

Habas' spreferred sources of benchmark data, Commerce reasonably concluded that it could not

be sure that it was comparing apples to apples. Final IDM at 24. This was not an issue with the

IEA data that Commerce ultimately used as a benchmark, because it was reported in

energy/volume units. Id. at 19.




                                                  6
       Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21      Page 11 of 19
                                                                    NON-CONFIDENTIAL VERSION



       Although Habas argued to Commerce that its preferred sources of benchmarking data were

collected in "native" kilogram units, this does not dispel the problem. Letter from Law Offices of

David L. Simon, PLLC to Sec'y of Commerce, re: Steel Concrete Reirforcing Bar from Turkey;

Habaq case brief (Dec. 6, 2019) ("Habas's Case Brief') at 18-26, P.R. 131-132. It remains that,

because of the highly variable energy content of natural gas, weight-based measures prevent

apples-to-apples comparisons. Preliminary IDM at 13; Final IDM at 26 (noting the "unique" issues

presented by natural gas, for which there is no uniform conversion to akilogram basis); see also

Issues and Decision Memorandum accompanying Steel Concrete Reirforcing Bar from the

Republic cf Turkey, 82 Fed. Reg. 23,188 (Dep't Commerce May 22, 2017) (final affirm.

countervailing duty deter.) at 24 ("{G} iven that the record indicates shipments may vary by energy

content, a calculation on the basis of weight or volume would not create an apples-to-apples

comparison" (citation omitted)).

       Beyond this, the record evidence to which Habas points in support of its contention

regarding "native" kilogram units is not supportive of its claim. Habas points to nothing sourced

from either the Comtrade or Eurostat import databases for its contention, but rather to an entirely

separate Eurostat report on European energy imports, which presents data on a"net mass" basis.

Pl.'s Br. at 26-27 (citing Letter from Wiley Rein LLP to Sec'y of Commerce, re: Steel Concrete

Reirforcing Bar from Turkey: RIAC's Benchmark Submission (Aug. 7, 2019) ("RTAC

Benchmark Submission") at Exhibit 6, P.R. 79-81). But while the report presents data on this basis,

it neither purports to explain the basis on which Eurostat (or Comtrade, for that matter) collect and

report natural gas import data, much less the basis on which individual EU member countries do

so. RTAC Benchmark Submission at Exhibit 6.




                                                 7
        Case 1:20-cv-00065-GSK Document 40               Filed 04/27/21      Page 12 of 19
                                                                    NON-CONFIDENTIAL VERSION



        Finally, the fact that Habas's preferred source of benchmarking data appears to include

prices for CNG further complicates Habas's position here. See discussion stipra in response to

Question 1.

   4.   Is it your position that the collection and conversion issues that make the Comtrade and
        Eurostat data unsuitable for determining atier-two benchmark similarly make these data
        unsuitable for determining atier-three benchmark?

        Yes. In general, the difference between atier-two and atier-three benchmark is that atier-

two benchmark must correspond to a"world-market" price that is "available" to purchasers in the

country under investigation, while the tier-three price need not be "available." See, e.g., 19 C.F.R.

§351.511(a)(2)(ii)-(iii). Both types of benchmark share the requirement that they reflect market

pricing and principles. See, e.g., Habas 1I, 459 F. Supp. 3d at 1345.

        However, they also share arequirement that is equally applicable to tier-one benchmarks:

they must provide Commerce with the ability to compare prices on an apples-to-apples basis. For

example, this Court has previously affirmed Commerce's determination not to benchmark prices

paid for gaseous but non-condensed natural gas with prices that are inclusive of CNG. See, e.g.,

Habas I, 413 F. Supp. 3d. at 1357; Rebar Trade Action Coal., 398 F. Supp. 3d at 1377 & 1382.

Likewise, this Court has previously affirmed Commerce's determination not to benchmark the

price for a specific type of coal with the price for adifferent kind of coal. Icdas Celik Enedi

Tersane ve Ulasim Sanayi A.S. v. United States, 277 F. Supp. 3d 1346, 1349-51 (Ct. Intl Trade

2017) ("Icdas I").

        In this case, Habas's preferred benchmark data is provided in aunit that, on its own, does

not indicate the energy content or volume of the gas at issue. This made it impossible for

Commerce to confirm whether the gas reflected in that data set was reasonably comparable with

the gas purchased by Habas. Moreover, as noted above, the dataset appears to include CNG, a




                                                  8
         Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21     Page 13 of 19
                                                                     NON-CONFIDENTIAL VERSION



product that Commerce has previously found non-comparable with the natural gas supplied by the

Turkish Government. Accordingly, Habas's preferred benchmarking data does not conform with

afundamental requirement —that of allowing Commerce to compare the government price for a

given product with abenchmark price for the same product.

    5.   How do you respond to Habaq 's argument that the use cf data in annual figures may not
         accurately account for the volatility cf natural gas prices? Pl. 's Br. at 38.

         Commerce generally prefers to use monthly data in its benchmarking exercises, as it

acknowledged in its final decision here. Final IDM at 26. But the monthly data on the record here

are not reliable, in that they reflected politically-distorted pricing, are expressed in aunit that has

no uniform correlation with energy content, and moreover, appear to include pricing for CNG.

Regardless of any volatility in natural gas pricing generally, the benchmarking data that Commerce

uses must be reliable. Commerce reasonably determined that unreliable monthly data is not

superior to reliable annual data. Id. Moreover, as Commerce noted, the annual data from the IEA

does, in fact, "recognize {} the volatility of energy prices, as well as the importance of

representativeness in data collection." id. at 19. Habas's preferred data source may be monthly,

but it is both unreliable and, as Commerce further noted, is unaccompanied by explanations

regarding the data's collection or presentation. Id. at 26.

          a.   Assuming that monthly data better reflect this volatility, what record evidence or case
               law stipports Commerce's decision to rely on the lEA data despite its general
               preference for monthly reporting?

         Again, Commerce reasonably found that unreliable data expressed on amonthly basis are

not superior to reliable data that are expressed on an annual basis. Habas's monthly data are flawed

due to the lack of any information regarding the energy content or volume of the gas underlying

the data, id. at 24-25, and the fact that the dataset appears to be inclusive of pricing for CNG. Pl.'s

Br. at 9. Moreover, the dataset is not accompanied by information that explains how it was




                                                   9
        Case 1:20-cv-00065-GSK Document 40               Filed 04/27/21      Page 14 of 19
                                                                    NON-CONFIDENTIAL VERSION



collected, how any conversions were performed, or what steps were taken to ensure data accuracy

and reliability. Final IDM at 26. This stands in stark contrast with the IEA dataset, which was taken

from areport that thoroughly detailed its collection and reporting methodologies. Id. at 19.

        Commerce is entitled to weigh the record evidence, and, under the substantial evidence

standard that applies to the agency's decisions, the Court is not entitled to re-weigh it. See, e.g.,

OIR Wheel Eng'g v. United States, 37 CIT 409, 414-15, 417, 901 F. Supp. 2d 1375, 1380, 1382

(2013). Here, Commerce considered the pros and cons of the datasets available to it for

benchmarking purposes, and reasonably concluded that the IEA dataset offered superior reliability,

and was thus abetter choice overall, than monthly data that presented serious reliability concerns.

   6.   How do you respond to Haba 's argument that Commerce could not have used the lEA
        data to determine a tier-three benchmark under 19 C.F.R. § 351.511(0(2) because the
        data are inclusive cf re-gas,fied liquid natural gas, and so are inskliciently similar to
        Habas 's purchases cf gaseous natural gas from Botas? Pl.'s Br. at 35-36; Pl.'s Reply Br.
        at 21.

        As an initial matter, Habas made no claim in its opening brief that the IEA data reflected

"re-gasified liquid natural gas." Pl.'s Br. at 35-36. Rather, it argued that the IEA data reflected

liquid natural gas, which it contrasted with "natural gas in its gaseous form." Id. In other words,

Habas's argument was that the IEA data reflected trade in aliquid form of natural gas, not what

Habas concedes, in its reply brief, is are-gasified product that is "indistinguishable from {natural

gas} imported in gaseous form." Pl.'s Reply Br. at 21. This court should consider any argument

regarding re-gasified liquid natural gas therefore waived. SmithKline Beecham Coip. v. Apotex

Col p., 439 F.3d 1312, 1319-20 (Fed. Cir. 2006) ("{the} law is well established that arguments not

raised in the opening brief are waived"); Novosteel SA v. United States, 284 F.3d 1261, 1273-74

(Fed. Cir. 2002) (finding that an argument raised for the first time in reply brief was waived).




                                                 10
       Case 1:20-cv-00065-GSK Document 40                  Filed 04/27/21      Page 15 of 19
                                                                      NON-CONFIDENTIAL VERSION



       Nonetheless, even had Habas appropriately raised such an argument in its opening brief, it

would be an extremely peculiar claim, as it in no way advances Habas's cause here. Habas

concedes that "re{-}gasified LNG is indistinguishable from {natural gas} imported in gaseous

form," because, once re-gasified, "it enters the distribution pipelines and is piped into customers'

facilities indistinguishably from, and commingled with, {natural gas} imported in gaseous form."

Pl.'s Reply Br. at 21. But this statement appears to apply not just to re-gasified natural gas

generally, but to the natural gas that Habas purchases from Botas. To the extent that the natural

gas that Botas supplies to Habas is likely to include re-gasified LNG, adataset that is potentially

inclusive of such gas would be more suitable as abenchmarking source —not less.

       As Habas reported, it is "directly connected to the distribution gas pipeline" through which

Botas provides natural gas. Letter from Law Offices of David L. Simon, PLLC to Sec'y of

Commerce, re: Steel Concrete Reirforcing Bar from Turkey; Habas questionnaire response (Apr.

15, 2019) at 10, C.R. 6-17, P.R. 20. 2 Habas does not itself import any natural gas; rather, it reported

its belief that "BOTAS imports natural gas." id. at 10-11. Botas then "takes the title of the natural

gas, and then transports the natural gas through its pipeline to Habas." Id. at 10.

       The record data supplied by the Government of Turkey confirms that "BOTAS imports

natural gas and does not produce it." Letter from Ministry of Trade, Directorate Gen. for Exports,

Republic of Turkey, to Sec'y of Commerce, re: First Administrative Review cf Countervailing

Duty Order on Steel Concrete Reirforcing Bar from Turkey: Questionnaire Response cf the

Government cf Turkey (Apr. 15, 2019) at 8, C.R. 18-44, P.R. 21-42. 3 All imported natural gas in



2       While selections from Habas's April 15, 2019 questionnaire response are included in the
joint appendix filed in this action, those selections do not include the pages cited here. RTAC is
attaching the cited pages to this submission as Attachment 1.

3    The joint appendix in this action does not include any selections from this document.
RTAC is attaching the pages cited here as Attachment 2to this submission.



                                                  11
        Case 1:20-cv-00065-GSK Document 40                Filed 04/27/21      Page 16 of 19
                                                                     NON-CONFIDENTIAL VERSION



Turkey, moreover, is transported to buyers via Botas's pipelines, as it is the "only entity that can

transmit natural gas inside Turkey." Id. at 17, 19. Crucially, this imported natural gas that Botas

transmits to end users like Habas appears to include re-gasified LNG. Id. at 18 (noting that Botas

transports gas that enters Turkey from the "M Ereglisi LNG Terminal") and Exhibit 2, pp. 18 &

22-23 (noting that the LNG terminal was put into operation in 1994 and processes LNG from

Algeria and Nigeria). The record thus indicates that the natural gas that Habas purchases from

Botas is likely ablend of commingled natural gas originally imported in gaseous form and re-

gasified liquid natural gas. As such, Habas's claim that the IEA data reflects trade both in re-

gasified natural gas and natural gas that has always been in gaseous form does not undermine

Commerce's selection of the IEA data. Instead, it shows how uniquely suitable the IEA data are

here.

        a.   Did Commerce's acjustment cf the lEA data to rdlect the Russian market share
             adequately address Habaq 's "similar product" concerns? Please provide any case law
             that stipports your conclusion. Af. 's Br. at 15-16.

        As noted in RTAC's briefs and above, Habas did not argue to Commerce that the IEA data

reflected either LNG or re-gasified LNG. In its reply brief, Habas claims otherwise, noting a

sentence in its case brief stating that "Commerce has repeatedly rejected the use of natural gas

figures that might be distorted by the inclusion of liquid natural gas." Pl.'s Reply Br. at 21 (quoting

Habas's Case Brief at 13). But this sentence is taken from aparagraph regarding how Commerce

should use information entirely separate from the IEA data to adjust those data to account for

Russian pricing. Habas's Case Brief at 12-13. It is not aimed in any way at the content of the IEA

report itself. Id.

        That said, in determining how best to account for the influence of Russian pricing on the

IEA dataset, Commerce did take into account Habas's concern that the agency's preliminary




                                                  12
         Case 1:20-cv-00065-GSK Document 40              Filed 04/27/21     Page 17 of 19
                                                                   NON-CONFIDENTIAL VERSION



adjustment of the IEA dataset inappropriately took into account Russia's share of the EU market

for both gaseous natural gas and LNG. Compare id. at 1-13, with Final IDM at 22. For the final

results, Commerce relied on record evidence indicating that (1) approximately 16% of all natural

gas imported into the EU is in liquid form and (2) Russia exports LNG only to East Asia to fine-

tune its calculations so that they would be based on Russia's percentage of the EU market for

gaseous natural gas only. Final IDM at 22. This adequately and reasonably addressed the "similar

product" concerns that Habas advanced below. Again, these concerns were not aimed at the IEA

dataset itself, but with ensuring that, in calculating Russia's share of the EU natural gas market,

Commerce did not calculate Russia's share of the market for both gaseous natural gas and LNG,

but only the Russian share of the market for the former product. Compare Habas's Case Brief at

1-13, with Final IDM at 22.

    7.   What cases and authorities best stipport your argument?

RTAC believes that the most pertinent and supportive authorities are as follows:

   • Icdas 1I, CIT Slip Op. 2021-20;

   • Habas 1I, 459 F. Supp. 3d 1341;

   • Habas I, 413 F. Supp. 3d. 1347;

   • Rebar Trade Action Coal., 398 F. Supp. 3d 1374; and

   • Icdas I, 277 F. Supp. 3d 1346.

   8.    Are there any recent or pending Federal Circuit or CIT cases that may change the
         analysis?

         RTAC is not aware of any such cases, other than the cases noted in response to Question 7.

These cases, however, do not change the analysis, but rather support the result that Commerce

reached.




                                                 13
       Case 1:20-cv-00065-GSK Document 40               Filed 04/27/21     Page 18 of 19
                                                                   NON-CONFIDENTIAL VERSION



III.   CONCLUSION

       RTAC is hopeful that its responses will prove of value in the Court's consideration of this


action and stands ready to respond to any further queries that the Court may pose at oral argument.


                                                     Respectfully submitted:


                                                     /s/ John R. Shane
                                                     John R. Shane, Esq.
                                                     Maureen E. Thorson, Esq.


                                                     W ILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, DC 20006
                                                     (202) 719-7000


                                                     Counsel to the Rebar Trade Action Coalition
Dated: April 27, 2021




                                                14
       Case 1:20-cv-00065-GSK Document 40                  Filed 04/27/21   Page 19 of 19




                            CERTIFICATE OF COMPLIANCE


       Pursuant to the page limitation requirement set forth in the Court's questions issued April


15, 2021, the undersigned certifies that this submission complies with the page limitation


requirement. The page count for Defendant-Intervenor Rebar Trade Action Coalition's Responses


to Questions for Oral Argument, as computed by Wiley Rein LLP's word processing system

(Microsoft Word 2019), is 14 pages.




                                         /s/ John R. Shane
                                      (Signature of Attorney)


                                          John R. Shane
                                       (Name of Attorney)


                                 Rebar Trade Action Coalition
                                     (Representative Of)


                                          April 27, 2021
                                              (Date)
